--------------------------------------------------------------------------------

Exhibit 10.3
 
SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE AGREEMENT (hereinafter referred to as the “Agreement”),
is entered into as of this 20th day of September, 2009 (the “Closing Date”), by
and among GREEN HOUSE HOLDINGS, INC., a Nevada corporation (“GHH”), R
Squared  Contracting, Inc. d/b/a “Green House Builders”, a California
corporation (“R Squared”) and all of the equity holders of R Squared set forth
on the signature page hereof (the “R Squared Shareholders”) collectively
referred to as the “Parties” and individually as a “Party.”)
 
W I T N E S S E T H
 
WHEREAS, the Parties desire that GHH acquire all of the issued and outstanding
capitalization of R Squared from the R Squared Shareholders in exchange for an
aggregate of Eight Hundred Thousand (800,000) shares of GHH Common Stock (the
“Exchange Shares”) pursuant to the terms and conditions set forth in this
Agreement.
 
WHEREAS, R Squared shall be a wholly-owned subsidiary of GHH and the Exchange
Shares will represent approximately one hundred percent (100%) of the total
outstanding shares of GHH on a fully-diluted basis.
 
WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.
 
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 
ARTICLE I
PLAN OF EXCHANGE
 
1.1          The Exchange.  Upon Closing (defined below), all of the R Squared
Shares issued and outstanding immediately prior to the Closing Date shall be
exchanged for Eight Hundred Thousand (800,000) shares of GHH Common Stock. From
and after the Closing Date, the R Squared Shareholders shall no longer own any
stock ownership interest in R Squared, and the former R Squared Shares shall
represent the Exchange Shares issuable in exchange therefor pursuant to this
Agreement.
 
1.2          Closing. The closing (“Closing”) of the transactions contemplated
by this Agreement shall occur as of the date hereof.
 
1.3          Closing Events.  Upon Closing, each of the respective Parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, membership
certificates, officers’ certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings, or other instruments required by this
Agreement to be so delivered hereunder together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.  The
Closing may take place through the exchange of documents by fax, email and/or
express courier.  Upon Closing, the Exchange Shares shall be issued to the R
Squared Shareholders as set forth in Schedule A attached hereto.
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF GHH
 
As an inducement to, and to obtain the reliance of R Squared, GHH represents and
warrants as follows:
 
2.1       Organization.  GHH is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada.  GHH has the power
and is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualification to do business as a
foreign corporation in jurisdictions in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of GHH’s Articles of Incorporation or By-Laws. GHH has taken all
action required by law, its Articles of Incorporation, its By-Laws, or otherwise
to authorize the execution and delivery of this Agreement, and GHH has full
power, authority, and legal right and has taken all action required by law, its
Articles of Incorporation, By-Laws, or otherwise to consummate the transactions
herein contemplated.
 
2.2       Approval of Agreement.  Board of Directors of GHH have authorized the
execution and delivery of this Agreement by GHH and has approved the
transactions contemplated hereby.
 
2.3       Absence of Certain Changes or Events.  Except as described herein:
 
(a)           except in the normal course of business, there has not been (i)
any material adverse change in the business, operations, properties, assets, or
condition of GHH; or (ii) any damage, destruction, or loss to GHH (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of GHH;
 
(b)           GHH has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent GHH consolidated balance sheet, and current liabilities
incurred since that date in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights not otherwise in the ordinary course of business; (iv) made or permitted
any amendment or termination of any contract, agreement, or license to which
they are a party not otherwise in the ordinary course of business if such
amendment or termination is material, considering the business of GHH; or (v)
issued, delivered, or agreed to issue or deliver to any third party any
membership interests, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock);
 
 
2

--------------------------------------------------------------------------------

 

(c)           neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which GHH is a party or by which it is bound or to which
any of its assets is subject; and
 
(d)           no litigation, proceeding, investigation, or inquiry is pending
or, to the best knowledge of GHH threatened, which might result in an action to
enjoin or prevent the consummation of the transactions contemplated by this
Agreement.
 
 
ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF R SQUARED
 
As an inducement to, and to obtain the reliance of GHH, R Squared represents and
warrants as follows:
 
3.1       Organization.  R Squared is a corporation duly organized, validly
existing, and in good standing under the laws of the State of California, and
has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of R Squared’s Articles of Incorporation or Bylaws. R Squared has
taken all action required by law, its Articles of Incorporation, its Bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and R
Squared has full power, authority, and legal right and has taken all action
required by law, its Articles of Incorporation, Bylaws, or otherwise to
consummate the transactions herein contemplated.
 
3.2       Capitalization.  R Squared’s authorized capitalization consists of One
Million (1,000,000) shares of stock, Eight Hundred Thousand (800,000) of which
are issued and outstanding as of Closing.  All issued and outstanding shares are
legally issued, fully paid, and non-assessable and not issued in violation of
the pre-emptive or other rights of any person.
 
3.3       Absence of Certain Changes or Events.  Except as described herein:
 
(a)           except in the normal course of business, there has not been (i)
any material adverse change in the business, operations, properties, assets, or
condition of R Squared; or (ii) any damage, destruction, or loss to R Squared
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of R Squared;
 
 
3

--------------------------------------------------------------------------------

 

(b)           R Squared has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent R Squared consolidated balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of R Squared; or (v) issued, delivered, or agreed to issue or deliver to any
third party any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock);
 
(c)           neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which R Squared is a party or by which it is bound or to
which any of its assets is subject; and
 
(d)           no litigation, proceeding, investigation, or inquiry is pending
or, to the best knowledge of R Squared threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement.
 
3.4       Approval of Agreement.  The Board of Directors of R Squared (the “R
Squared Board”) and the R Squared Shareholders have authorized the execution and
delivery of this Agreement by R Squared and have approved this Agreement and the
transactions contemplated hereby.
 
3.5       Ownership of R Squared Shares.  The R Squared Shareholders are the
only legal and beneficial owners of the R Squared Shares, free and clear of any
claims, charges, equities, liens, security interests, and encumbrances
whatsoever, and the R Squared Shareholders have full right, power, and authority
to transfer, assign, convey, and deliver the R Squared Shares; and delivery of
such stock upon Closing will convey to GHH good and marketable title to such
shares free and clear of any claims, charges, equities, liens, security
interests, and encumbrances except for any such claims, charges, equities,
liens, security interests, and encumbrances arising out of such shares being
held by R Squared.
 
 
ARTICLE IV
SPECIAL COVENANTS
 
4.1       Actions of R Squared Shareholders.  Prior to the Closing, R Squared
shall cause the following actions to be taken by the written consent of the R
Squared Shareholders:
 
(a)           the approval of this Agreement and the transactions contemplated
hereby and thereby; and
 
 
4

--------------------------------------------------------------------------------

 

(b)           such other actions as the directors of R Squared may determine are
necessary or appropriate.
 
4.2       Actions of GHH Shareholders.  At or prior to Closing, GHH shall cause
the following actions to be taken by the written consent of all the Shareholders
of GHH:
 
(a)           the approval of this Agreement and the transactions contemplated
hereby and thereby; and
 
(b)           such other actions as the Managers of GHH may determine are
necessary or appropriate.
 
4.3       Access to Properties and Records.  R Squared and GHH have each
afforded the officers and authorized representatives of the other reasonable
access to the properties, books, and records of R Squared or GHH in order that
each may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other, and each has furnished the other
with such additional financial and operating data and other information as to
the business and properties of R Squared or GHH as the other has reasonably
requested.
 
4.4       Delivery of Books and Records.  Upon Closing, R Squared shall deliver
to GHH, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of R Squared now in the
possession or control of R Squared or its representatives and agents.
 
4.5       Indemnification.
 
(a)           GHH hereby agrees to indemnify R Squared and each of the officers,
agents and directors of R Squared as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made in Article II.
 
(b)           R Squared hereby agrees to indemnify GHH and each of the officers,
agents and directors of GHH as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made under Article
III.
 


ARTICLE V
MISCELLANEOUS
 
5.1       Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to matters of state law, with the laws of Nevada.  Any dispute
arising under or in any way related to this Agreement will be submitted to
binding arbitration before a single arbitrator by the American Arbitration
Association in accordance with the Association’s commercial rules then in
effect. The arbitration will be conducted in New York, New York. The decision of
the arbitrator will set forth in reasonable detail the basis for the decision
and will be binding on the parties. The arbitration award may be confirmed by
any court of competent jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 

5.2       Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.
 
5.3       Attorney’s Fees. In the event that any party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.
 
5.4       Confidentiality. GHH, on the one hand, and R Squared and the R Squared
Shareholders, on the other hand, will keep confidential all information and
materials regarding the other Party designated by such Party as
confidential.  The provisions of this Section 5.4 shall not apply to any
information which is or shall become part of the public domain through no fault
of the Party subject to the obligation from a third party with a right to
disclose such information free of obligation of confidentiality. R Squared and
GHH agree that no public disclosure will be made by either Party of the
existence of the Transaction or the letter of intent or any of its terms without
first advising the other Party and obtaining its prior written consent to the
proposed disclosure, unless such disclosure is required by law, regulation or
stock exchange rule.
 
5.5       Expenses.  Except as otherwise set forth herein, each Party shall bear
its own costs and expenses associated with the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by GHH and R Squared after the Closing shall be borne by the
surviving entity.
 
5.6       Schedules; Knowledge.  Each Party is presumed to have full knowledge
of all information set forth in the information disclosed and delivered by the
other Party pursuant to this Agreement.
 
5.7       Third Party Beneficiaries.  This Agreement is solely between GHH, R
Squared and the R Squared Shareholders, and, except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor, or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
5.8       Entire Agreement.  This Agreement represents the entire agreement
between the Parties relating to the Transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.
 
5.9       Survival.  The representations and warranties of the respective
Parties shall survive the Closing Date and the consummation of the transactions
herein contemplated.
 
 
6

--------------------------------------------------------------------------------

 

5.10     Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
5.11     Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  This Agreement may only be amended by a writing signed
by all Parties hereto, with respect to any of the terms contained herein, and
any term or condition of this Agreement may be waived or the time for
performance hereof may be extended by a writing signed by the Party or Parties
for whose benefit the provision is intended.
 
 
(The rest of this page left intentionally blank.)
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
authorized and executed as of the date first above-written.
 
 
GREEN HOUSE HOLDINGS, INC.
 
R SQUARED CONTRACTING, INC.
                   
By:
                /s/ Russ Earnshaw
 
By:
                /s/ Russ Earnshaw
Name: Russ Earnshaw
 
Name: Russ Earnshaw
Title: President
 
Title: President


 
8

--------------------------------------------------------------------------------

 

Schedule A
Pre-Closing Interests of R Squared Shareholders in R Squared


Keith Miles
112,000
 
Shares
Roy Pharis
112,000
 
Shares
Jon Sheinberg
41,000
 
Shares
Thea Sheinberg Chiprut
5,000
 
Shares
Nicholas Sheinberg
5,000
 
Shares
Harrison Sheinberg
5,000
 
Shares
Rick Ursitti
40,000
 
Shares
David P. Beitchman
16,000
 
Shares
Kirk Peruccelli
8,000
 
Shares
Edward Mazurek
8,000
 
Shares
Robert R. Earnshaw
83,765
 
Shares
Rich Earnshaw
18,824
 
Shares
Paul Terkun
7,059
 
Shares
Terry Mason
2,353
 
Shares
Sean Entin
78,400
 
Shares
Allen & Susan Entin
3,765
 
Shares
Savannah Entin
2,353
 
Shares
Megan Milnes
941
 
Shares
Misty Milnes
941
 
Shares
Sam Smith
941
 
Shares
Stan Milnes
941
 
Shares
Suzanne Milnes
941
 
Shares
Chace Garner
941
 
Shares
Andrew Crow
329
 
Shares
Ari Ryan
329
 
Shares
Brent Corman
1,647
 
Shares
Elise Slivkin McClure
329
 
Shares
Eric Van Cronk
329
 
Shares
Harold Turk
329
 
Shares
Joie Tavernise
329
 
Shares
Jordan Miller
329
 
Shares
Marty Rauch
1,647
 
Shares
Justin Brauer
471
 
Shares
Robert Cortes
1,647
 
Shares
Alex Viecco
9,412
 
Shares
Sy Silverstein
4,706
 
Shares
Chris Ursitti
80,941
 
Shares
Peter Brosnan
4,706
 
Shares
Brian Brosnan
4,706
 
Shares
Ken Johnson
4,706
 
Shares
Calvary Christian School
471
 
Shares
Chip Murdock
2,353
 
Shares
Martin Rauch
14,118
 
Shares
John Galt
88,471
 
Shares
Franziska Muller
9,412
 
Shares
Vickie Lynn Gailey (as her sole and separate property)
14,118
 
Shares

 
 
 9

--------------------------------------------------------------------------------